Exhibit Supplemental Agreement No. 50 to Purchase Agreement No. 1951 Between The Boeing Company and Continental Airlines, Inc. Relating to Boeing Model 737 Aircraft THIS SUPPLEMENTAL AGREEMENT, is entered into as of July 23, 2009 by and between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Buyer); WHEREAS, Customer wishes to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Agreement as follows: 1.Table of Contents, Articles, Tables and Exhibits: 1.1Remove and replace, in its entirety, the “Table of Contents”, with the Table of Contents attached hereto, to reflect the changes made by this Supplemental Agreement No. 50. 1.2Incorporate new Exhibit A-2.4, attached hereto, for all 737-800 Aircraft delivering in November 2010 and later. 1.3Incorporate new page T-3-7 to Table 1 entitled the “Aircraft Deliveries and Descriptions, Model 737-800 Aircraft”, attached hereto. 1.4Remove and replace, in its entirety, pages T-2-2 and T-2-3 of Table 1 entitled the “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”, with the revised pages T-2-2 and T-2-3 of Table 1 attached hereto. 1.5Remove and replace, in its entirety, the cover page to Exhibit A-2.3 with the revised cover page attached hereto. 1.6Incorporate revised letter agreement 6-1162-SEE-0225R1, “Use of Aircraft – Carbon Brakes [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]” into the Purchase Agreement. 1.7Incorporate letter agreement 6-1162-SEE-0263, “Use of Aircraft – 737NG Performance Improvement Package Testing” into the Purchase Agreement. 1.8Incorporate letter agreement 6-1162-SEE-0187,”Passenger Service Unit Resolution” into the Purchase Agreement. The Agreement will be deemed to be supplemented to the extent herein provided as of the date hereof and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first written above. THE
